DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/22 has been entered.
Response to Arguments
Applicant’s arguments, see page 10, filed 7/19/22, with respect to the rejection(s) of claims 1-5, 7-11, 16, and 20 under 35 U.S.C. 103 over Tang (US 7,175,332 B2) and 
Leu (US 2015/0153503A), claims 12-15 under 35 U.S.C. 103 over Tang, Leu, and Cornelissen et al. (WO 2001/051849A1), and claims 18-19 under 35 U.S.C. 103 over Tang, Leu, and Zhai et al. (US 8,079,718 B1) have been fully considered and are persuasive, as Leu fails to disclose or reasonably suggest a first retarder plate disposed adjacent the first surface and away from the second surface, as required by the claims.  The rejections have been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Itoh et al. (US 7,798,660 B2), cited in the PTO-892 mailed 4/18/22.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/22, 8/25/22, 12/12/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part the following:
“the first reflective polarizer receives light propagating inside the optical waveguide, redirects a first portion of the light in a first direction, and transmits a second portion of the light in a second direction non-parallel to the first direction; and the second reflective polarizer receives the second portion of the light from the first reflective polarizer, redirects a third portion of the light in the second direction, and transmits a fourth portion of the light.” (emphasis added)  

However, in each of the embodiments disclosed in the specification, the first and second reflective polarizers redirect light in directions that are parallel to one another.  That is, the specification fails to provide support for a first reflective polarizer redirecting light in a first direction and a second reflective polarizer redirecting light in a second direction, the second direction being non-parallel to the first direction. 
For purposes of examination, claim 1 is considered to recite in part “the second reflective polarizer receives the second portion of the light from the first reflective polarizer, redirects a third portion of the light in the first direction, and transmits a fourth portion of the light” (emphasis added) to remedy the issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, 11, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (US 7,798,660 B2).
Re. Claim 1, Itoh et al. discloses an optical device 1 for providing illumination light, the optical device comprising: 
an optical waveguide 110 (Fig 1; col. 4 lines 59-65); 
a plurality of reflective polarizers including a first reflective polarizer 12a/12d and a second reflective polarizer 12a/12d that is separate from the first reflective polarizer disposed inside the optical waveguide 110 (col. 5 lines 1-8; col. 6 lines 51-56; col. 7 lines 55-59) so that: 
the first reflective polarizer 12a/12d receives light propagating inside the optical waveguide 110, redirects a first portion of the light in a first direction (i.e. first direction, Y-axis, is toward light guide plate 13 as seen in Figure 3), and transmits a second portion of the light in a second direction non-parallel to the first direction (i.e. second direction, X-axis, is perpendicular to the first direction as seen in Figure 3) (Figs 1-3; col. 7 lines 55-59); and 
the second reflective polarizer 12a/12d receives the second portion of the light from the first reflective polarizer 12a/12d, redirects a third portion of the light in the first direction, and transmits a fourth portion of the light (Figs 1-3; col. 7 lines 55-59), wherein: 
a ratio between the first portion and the second portion of the light has a first value and a ratio between the third portion and the fourth portion of the light has a second value distinct from the first value (col. 8 lines 30-34); and
the optical waveguide 110 includes a first surface (i.e. first surface adjacent the half-wave plate 19 as seen in Figure 3) and an opposing second surface and the plurality of reflective polarizers 12a/12d is positioned between the first surface and the second surface (Figs 1 and 3); and 
a first retarder plate 12c disposed inside the optical waveguide 110 adjacent to the first surface and away from the second surface (i.e. first retarder plate 12c only occupies the lower portion of the waveguide as seen in Figure 3), wherein the first reflective polarizer 12c is separated from the second reflective polarizer 12c so that the first retarder plate 12c receives the second portion of the light and converts a polarization of the second portion of the light provided to the second reflective polarizer 12c (Figs 1-3; col. 6 lines 26-29; col. 7 lines 53-67; col. 8 line 1).  
Re. Claim 2, Itoh et al. discloses the second reflective polarizer 12a/12d is parallel to the first reflective polarizer 12a/12d and the first reflective polarizer 12a/12d and the second reflective polarizer 12a/12d intersect a reference plane of the optical waveguide 110 (Figs 1 and 3).  
Re. Claim 3, Itoh et al. discloses the first reflective polarizer 12a/12d is positioned at a first distance from a light source 10 and the second reflective polarizer 12a/12d is positioned at a second distance from the light source 10, the second distance being greater than the first distance (Fig 1).  
Re. Claim 4, Itoh et al. discloses the first value is less than the second value (col. 8 lines 28-34).  
Re. Claim 5, Itoh et al. discloses  the optical device as discussed above, further including a third reflective polarizer 12a/12d that is separate from the first reflective polarizer 12a/12d and the second reflective polarizer 12a/12d (col. 5 lines 1-8; col. 6 lines 51-56; col. 7 lines 55-59), the third reflective 12a/12d polarizer configured to: 
receive the fourth portion of the light from the second reflective polarizer 12a/12d (Fig 1; col. 7 lines 53-67; col. 8 line 1); and 
redirect a fifth portion of the light and transmit a sixth portion of the light, a ratio between the fifth portion and the sixth portion of the light having a third value, wherein the second value is less than the third value (Fig 1; col. 8 lines 28-34).  
Re. Claim 7, Itoh et al. discloses the first reflective polarizer 12a/12d and the second reflective polarizer 12a/12d are positioned non-parallel to the first surface and the second surface of the optical waveguide 110 (Figs 1 and 3).  
Re. Claim 8, Itoh et al. discloses a spatial light modulator positioned 101 adjacent to the first surface, wherein the first portion of the light and the third portion of the light are transmitted through the first surface of the optical waveguide 110 toward the spatial light modulator 101 (Fig 4; col. 9 lines 6-14).  
Re. Claim 10, Itoh et al. discloses the first portion of the light is received by a first region of the spatial light modulator 101 and the third portion of the light is received by a second region distinct from the first region of the spatial light modulator (Figs 1 and 4).  
Re. Claim 11, Itoh et al. discloses the first portion of the light has a first intensity when incident on the first region and the third portion of the light has a second intensity corresponding to the first intensity when incident on the second region (col. 5 lines 22-28).  
Re. Claim 16, Itoh et al. discloses a light guide 13 positioned between the first surface of the optical waveguide 110 and the spatial light modulator 101, the light guide 13 configured to receive a portion of the first portion of the light and redirect the portion of the first portion of the light toward the spatial light modulator 101 (Figs 1-4; col. 9 lines 30-39).  
Re. Claim 20, Itoh et al. discloses method for providing illumination light, the method comprising: 
receiving light with a first reflective polarizer 12a/12d located within an optical waveguide 110 including a first surface and an opposing second surface (Figs 1-3; col. 5 lines 1-8; col. 6 lines 51-56; col. 7 lines 55-59); 
redirecting, with the first reflective polarizer 12a/12d, a first portion of the light and transmitting a second portion of the light, wherein a ratio between the first portion and the second portion of the light has a first value (Figs 1-3; col. 5 lines 1-8; col. 6 lines 51-56; col. 7 lines 55-59); 
receiving, with a first retarder plate 12c disposed inside the optical waveguide 110 adjacent to the first surface and away from the second surface (i.e. first retarder plate 12c only occupies the lower portion of the waveguide as seen in Figure 3), the second portion of the light, converting a polarization of the second portion of the light, and providing the second portion of the light toward a second reflective polarizer 12a/12d located within the optical waveguide 110, the second reflective polarizer 12a/12d being distinct and separate from the first reflective polarizer 12a/12d (Figs 1-3; col. 6 lines 26-29; col. 7 lines 53-67; col. 8 line 1); 
receiving the second portion of the light with the second reflective polarizer 12a/12d (Figs 1-3; Figs 1-3; col. 5 lines 1-8; col. 6 lines 51-56; col. 7 lines 55-59); and 
redirecting, with the second reflective polarizer, a third portion of the light and transmitting a fourth portion of the light, wherein a ratio between the third portion and the fourth portion of the light has a second value distinct from the first value (Figs 1-3; col. 6 lines 26-29; col. 7 lines 53-67; col. 8 lines 1 and 28-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 7,798,660 B2).
Re. Claim 9, Itoh et al. discloses the optical device as discussed above, but Itoh et al. fails to disclose the distance between the first surface and the spatial light modulator.
Specifically, Itoh et al. does not disclose a distance between the spatial light modulator and the first surface of the optical waveguide is at least 0.5 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a distance between the spatial light modulator and the first surface of the optical waveguide of at least 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 7,798,660 B2) in further view of Cornelissen et al. (WO 01/51849 A1), cited in the PTO-892 mailed 4/18/22.
Re. Claim 12, Itoh et al. discloses the optical device as discussed above. In Itoh et al., the light received by the first reflective polarizer 12a/12d and the second portion of the light received by the second reflective polarizer 12a/12d have a first
polarization (P/S), while the first and third portions of light have a second polarization (S) distinct from the first polarization.
However, Itoh et al. does not disclose an arrangement wherein the first reflective polarizer and the second reflective polarizer are configured to receive image light from the spatial light modulator in a third direction; and transmit at least a portion of the image light having the second polarization toward the second surface of the optical waveguide.
Cornelissen et al. discloses an optical device 1 (Fig 1; pg. 3 lines 33-34) comprising an optical waveguide 8 for redirecting light from a light source 12 to a spatial light modulator 2 (Fig 1; pg. 4 lines 10-18). The optical waveguide 8 splits light from the light source into two opposing polarizations (abstract), where a first polarization 21 propagates toward the spatial light modulator 2 through a first surface 16 of the waveguide 8 (Fig 1; pg. 4 lines 29-32). Moreover, the optical waveguide is capable of receiving image light 22 from the spatial light modulator 2 in a third direction; and transmit at least a portion of the image light 22 having a second polarization distinct from the first polarization toward the second surface 19 of the optical waveguide 2 (Fig 1; pg. 4 lines 32-34; pg. 5 lines 1-2).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a front light for a reflective display which is capable of utilizing ambient light in certain conditions (Cornelissen et al.: pg. 1 lines 1-15).
Re. Claim 13, Itoh et al. and Cornelissen et al. render obvious the optical device as discussed above. In Itoh et al., the first reflective polarizer and the second reflective polarizer are horizontally spaced in a non-overlapping manner (Fig 1), and therefore it is apparent that upon the above-described incorporation of Itoh et al. and Cornelissen et al. none of the image light from the spatial light modulator in the third direction transmitted through the first reflective polarizer is transmitted through the second reflective polarizer, since Cornelissen et al. illustrates the third direction is perpendicular to the first and second surfaces of the waveguide.
Re. Claim 14, Itoh et al. and Cornelissen et al. render obvious the optical device as discussed above. Itoh et al. discloses the first polarization is a first linear polarization (i.e. comprises P component) and the second polarization is a second linear polarization orthogonal to the first linear polarization (Fig 3; col. 7 lines 53-61). The claimed arrangement would have been obvious for the reasons discussed above.
Re. Claim 15, Itoh et al.  and Cornelissen et al. render obvious the optical device as discussed above.
However, Itoh et al. and Cornelissen et al. fails to disclose a linear polarizer disposed adjacent to the second surface of the optical waveguide, the linear polarizer configured to: receive the image light transmitted by the first reflective polarizer and the second reflective polarizer; and transmit at least a portion of the image light having the second polarization.
The use of polarizers is well known in the art, and one of ordinary skill would have found the claimed arrangement obvious for the purpose of providing light of a desired polarization to the viewer. “A person of ordinary skill is also a person of
ordinary creativity, not an automaton” — ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 7,798,660 B2) in further view of Zhai et al. (US 8,079,718 B1).  Zhai et al. was cited in the IDS filed 12/17/20.
Re. Claim 18, Itoh et al. discloses the optical device as discussed above, including a light source 10 configured to output light to the waveguide 110 (Fig 1; col. 4 lines 59-65), wherein an optical fiber is positioned between the light source 10 and the optical waveguide 110 and is configured to receive the light output by the light source 10 and steer the light into the optical waveguide 110 (col. 8 lines 63-67; col. 9 lines 1-5).
However, Itoh et al. does not disclose substituting a tapered waveguide for the optical fiber.
Zhai et al. discloses a spatial light modulator backlit by a waveguide 68/67, light source 12, and tapered waveguide 66/67 positioned between the optical waveguide 68/67 and the light source 12, the tapered waveguide 66/67 configured to receive the light output by the light source 12 and steer the light into the optical waveguide 68/67 (abstract; Figs 11A-11B; col. 10 lines 5-15).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since the structure results in an
illuminator that consumes little power and maintains sufficient brightness (Zhai et al.: col. 1 lines 66-67; col. 2 lines 1-5).
Re. Claim 19, Itoh et al. discloses the optical device as discussed above, including a light source 10 configured to output light to the waveguide 110 (col. 8 lines 63-67; col. 9 lines 1-5).
However, Itoh et al. does not disclose a compound parabolic concentrator positioned between the optical waveguide and the light source, the compound parabolic concentrator configured to receive the light output by the light source and steer the light into the optical waveguide.
Zhai et al. discloses a spatial light modulator backlit by a waveguide 68/67, light source 12, and compound parabolic concentrator 66/67 positioned between the optical waveguide 68/67 and the light source 12, the compound parabolic concentrator 66/67 configured to receive the light output by the light source 12 and steer the light into the optical waveguide 68/67 (abstract; Figs 15A and 15B; col. 9 lines 49-61).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since the structure results in an illuminator that consumes little power and maintains sufficient brightness (Zhai et al.: col. 1 lines 66-67; col. 2 lines 1-5).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted claim 21 would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon correction of the clarity issues discussed above with respect to the base claim.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest an optical device or method as required by the claims, specifically wherein the first retarder plate extends substantially parallel to the first surface of the optical waveguide.
The most applicable prior art, Itoh et al., addressed above, fails to disclose a first retarder plate being both inside of the optical waveguide and extending substantially parallel to the first surface of the waveguide.  Itoh et al. discloses a retarder plate 12c located within the waveguide 110 and extending perpendicular to the first surface of the waveguide, and a retarder plate 19 located outside of the waveguide 110 and extending parallel to the first surface of the waveguide 110.  Orienting the retarder plate 12c such that the plate extends parallel to the first surface of the waveguide would render the same unsuitable for its intended purpose, as the retarder plate must be intersect the axis of the beam to be acted upon in order to create the desired modulation of the beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/9/22